DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 and 21-22 are allowed under this Office action.

Allowable Subject Matter
Claims 1-18 and 21-22, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 and 21-22, were carefully reviewed and a search with regards to independent claims 1, 12, and 21 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-18 and 21-22, specifically independent claims 1, 12, and 21,  the prior art searched was found to neither anticipate nor suggest in a digital medium automated animation generation environment, a method implemented by a computing device, the method comprising: displaying, by the computing device in a user interface, a digital character included within a virtual environment and a plurality of representations of target actions; receiving, by the computing device, an input via the user interface selecting at least one said representation of a respective said target action; obtaining, by the computing device responsive to the receiving, input features defining phase values of phases of motion corresponding to a first state of a first frame and the respective said target action selected via the input to be performed by the digital character as part of an animation; generating, by the computing 
The most relevant arts searched, Ando, etc. (US 20190303658 A1), modified by Cappello, etc. (US 20200222804 A1), and Buttner (US 20190381404 A1), teach that in a digital medium automated animation generation environment, a method implemented by a computing device, the method comprising: receiving, by the computing device, input features defining phase values of phases of motion corresponding to a first state of a first frame and a target action to be performed by a digital character as part of an animation; generating, by the computing device, blending coefficients of weights using a neural network based on the input features; predicting, by the computing device, a second state for the digital character based on the input features by a motion prediction module, the motion prediction module having neural network parameters configured based on the blending coefficients of weights; generating, by the computing device, a second frame subsequent to the first frame, the second frame depicting the digital character in the second state; and outputting, by the computing device, the animation of the digital character, the animation including the first and second frames. However, Ando, modified by Cappello, and Buttner, does not teaches every claimed limitation, displaying, by the computing device in a user interface, a digital character included within a virtual environment and a plurality of representations of target actions; receiving, by the computing device, an input via the user interface selecting at least one said representation of a respective said target action; obtaining, by the computing device responsive to the receiving, input features defining phase values of phases of motion corresponding to a first state of a first frame and the respective said target action selected via the input to be performed by the digital character as part of an animation; generating, by the computing device, blending coefficients of weights using a neural network based on the input features; predicting, by the computing device, a second state for the digital character based on the input features by a motion prediction module, the motion prediction module having neural network parameters configured based on the blending coefficients of weights; generating, by the computing device, a second frame subsequent to the first frame, the second frame depicting the digital character in the second state; and displaying, by the computing device, the animation of the digital character in the user interface, the animation including the first and second frames” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/GORDON G LIU/Primary Examiner, Art Unit 2612